Citation Nr: 0616598	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for left ear hearing 
loss. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis with underlying pes 
planus.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.  

6.  Entitlement to an effective date earlier than November 1, 
2001 for the grants of service connection for bilateral 
plantar fasciitis with underlying pes planus and 
hypertension.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
October 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
bilateral plantar fasciitis with underlying pes planus and 
hypertension, both evaluated as 10 percent disabling, 
effective November 1, 2001.  This rating decision also denied 
service connection for a lower back disorder, right ear 
hearing loss, and left ear hearing loss.  


FINDINGS OF FACT

1.  Current lumbar strain has not been shown by competent 
medical evidence to be etiologically related to service.  

2.  The veteran's current level of right ear hearing loss is 
not a disability for VA purposes.  

3.  Left ear hearing loss, demonstrated to a noncompensable 
degree, was diagnosed in June 2002, and has not been shown by 
competent medical evidence to be etiologically related to 
service.  

4.  The veteran's bilateral foot disability is manifested by 
pain, moderate pes planus, tenderness on palpation, bony 
spurs, and signs of blisters, without evidence of abnormal 
weight bearing, marked deformity, accentuated pain on 
manipulation and use, indication of swelling, or 
characteristic callosities.  

5.  The medical evidence does not demonstrate predominant 
diastolic blood pressure readings of 110 or more or 
predominant systolic readings of 200 or more.  

6.  Service connection for a bilateral foot disability and 
hypertension has been granted effective the day after 
separation from service.  There is no legal or regulatory 
provision providing an effective date earlier than that date.


CONCLUSIONS OF LAW

1.  Current lumbar strain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

2.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.385 (2005).  

3.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 4.85, 
Diagnostic Code 6100 (2005).   

4.  The criteria for an initial evaluation in excess of 10 
percent for a bilateral foot disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5276, 5284 (2005).  

5.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2005).  

6.  An effective date earlier than November 1, 2001 for the 
grants of service connection for a bilateral foot disability 
and hypertension is precluded as a matter of law.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  
      
As will be discussed below, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In regard to the veteran's claims for increased initial 
evaluations for his bilateral foot disability and 
hypertension, in Dingess the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  Dingess  v. Nicholson, slip op. at 15 (In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated--it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled).

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide VCAA notice of the laws and regulations governing 
effective dates if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In this case, as will be discussed further below, 
the veteran's claim for an earlier effective date is being 
denied as a matter of law, thus, the veteran is not 
prejudiced by the lack of VCAA notice in regard to this 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

A May 2002 VCAA letter notified the veteran of what 
information and evidence was required to establish 
entitlement to service connection for his claimed 
disabilities.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by advising the veteran of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain.  Specifically, this 
letter explained that VA would help the veteran get such 
things as medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, the May 2002 VCAA letter asked the veteran to send 
information describing additional evidence he wanted VA to 
obtain on his behalf or to send the evidence itself.  This 
letter informed the veteran where and when to send such 
information and evidence, and thus served to advise him to 
submit any evidence in his possession pertinent to the claims 
on appeal.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  VCAA notice was 
timely provided in this case.  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA outpatient 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations in June 
2002 to evaluate his disabilities.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Low Back Condition

Service medical records reflect treatment for back pain in 
February 1992.  The veteran reported back pain for two weeks 
and the assessment was low back pain "secondary to muscle."  
The service medical records are otherwise silent in regard to 
a low back condition.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran underwent a VA examination in June 2002.  He 
reported low back pain when he experienced pain in the feet.  
The veteran stated that his lower back pain did not radiate 
and he did not use a back brace.  He experienced flare-ups 
only when his feet were really hurting, and rest and 
Ibuprofen provided relief.  

On physical examination posture and gait were normal.  There 
were no deformities or muscle spasms in the lumbar spine.  
The spine was nontender to palpation.  Forward flexion was to 
90 degrees, extension to 35 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 35 
degrees.  X-ray of the lumbar spine was normal.  The 
diagnosis was lumbar strain, normal X-ray.  

VA outpatient treatment records from March 2002 to August 
2003 include a May 2003 treatment report at which time the 
veteran reported that he was feeling good with some chronic 
pain in his leg.  On physical examination the spine had 
normal mobility, with no tenderness or neurological deficits.  

While the June 2002 VA examiner diagnosed lumbar strain, the 
objective evidence weighs against a finding of a current low 
back disability, as the veteran has a normal X-ray and full 
range of motion without tenderness, spasm, or neurological 
deficits; and outpatient treatment records dated before and 
after the VA examination show no disability.  

Assuming arguendo that the lumbar strain diagnosed in June 
2002 does constitute a current disability, service connection 
is not warranted because there is no competent evidence 
linking a current back disability to service.

The veteran's service medical records demonstrate treatment 
for low back pain in service, however, there is no competent 
medical evidence of record linking any current lumbar strain 
to low back pain in service.  While the VA examiner did not 
have the claims file available for review, she did discuss 
the veteran's medical history with him, including his time in 
service.  

The VA examiner did not attribute the current diagnosis of 
lumbar strain to any incident of service.  There is no other 
medical evidence of a back disability since service.  
Therefore, there is no medical evidence of a nexus in this 
case and the service connection claim must be denied.  

While the veteran himself has made the claim of service 
connection, as a layperson he would not be competent to 
express an opinion as to medical causation of current lumbar 
strain, as he has not claimed, nor shown, that he is a 
medical expert, capable of rendering medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Right Ear Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in June 
2002.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
15

The veteran's speech recognition using the Maryland CNC Word 
List was 94 percent in the right ear.  The audiologist's 
diagnosis in regard to the right ear was hearing acuity 
within normal limits.  

VA outpatient treatment records do not include any 
audiometric testing or findings of hearing loss.  Therefore, 
the criterion of current hearing loss has not been 
established in this case.  The veteran's most recent 
audiological examination reveals pure tone thresholds and a 
speech recognition score that do not rise to the level of 
hearing loss as required by 38 C.F.R. § 3.385.  Without 
evidence of a current disability, the claim for service 
connection must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Left Ear Hearing Loss

At VA examination in June 2002, the veteran reported in-
service noise exposure to tanks, cannon fire, small arms 
fire, and helicopters.  Audiological examination did reveal 
hearing loss for VA purposes in the left ear.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
5
10
10

The veteran's speech recognition score using the Maryland CNC 
Word List was 90 percent in the left ear.  The audiologist's 
diagnosis in regard to the left ear was hearing acuity within 
normal limits with the exception of a mild sensorineural 
hearing loss at 6000 Hertz.  Word recognition scores were 
described as good bilaterally.    

Despite current pure tone thresholds in the normal range, the 
veteran's June 2002 speech recognition score met the 
definition of hearing loss for VA purposes.  38 C.F.R. 
§ 3.385 (2005).  Thus, a current hearing loss disability has 
been demonstrated in the left ear.  

Service medical records also reveal left ear hearing loss in 
service.  A February 1988 audiogram reveals pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
30
40
30
30
30

A few days later, in March 1988, another audiogram was 
conducted, which reveals pure tone thresholds, in decibels, 
as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
30
35
20
20
30

Another March 1988 audiogram reveals pure tone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
30
35
25
20
30

Audiological testing conducted at periodic examination in 
November 1989 reveals pure tone thresholds, in decibels, as 
follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
30
25
20

The remainder of the audiograms in the service medical 
records, including in March 1998, September 1999, and 
February 2001, reveal all pure tone thresholds to be 20 
decibels or less in the left ear.  While the audiological 
testing in 1988 and 1989 satisfies the requirement of left 
ear hearing loss, the subsequent testing suggests that a 
chronic hearing loss was not present in service.  
 
There is evidence in support of the first two elements of 
service connection, but there is no evidence of a nexus 
between current left ear hearing loss and hearing loss in 
service.  The June 2002 audiologist did not opine that any 
current left ear hearing loss was related to noise exposure 
or hearing loss in service.  There is no other medical 
opinion of record regarding etiology of current left ear 
hearing loss.  

While the veteran himself has made the claim of service 
connection, as a layperson he is not competent to express an 
opinion as to medical causation of left ear hearing loss, as 
he has not claimed, nor shown, that he is a medical expert, 
capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, in the absence of competent medical evidence of a 
nexus between left ear hearing loss and service, the direct 
service connection claim must be denied.  

Service connection may also be granted for sensorineural 
hearing loss, as an organic disease of the nervous system, on 
a presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The medical evidence does demonstrate hearing loss for VA 
purposes in June 2002, within one year of the veteran's 
October 2001 separation from service.  Sensorineural hearing 
loss has never been reported.

In addition, presumptive service connection requires that a 
disability be manifest to a compensable degree within one 
year of separation from service.  The left ear hearing loss 
demonstrated in June 2002 would warrant only a noncompensable 
evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz with an 
average pure tone threshold obtained by dividing these 
thresholds by four.  

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. 
§ 4.85.

Applying the results of the June 2002 audiological 
examination to Table VI, yields results of Level I hearing in 
the right ear and Level II hearing in the left ear.  
Combining these findings according to Table VII demonstrates 
that this level of hearing loss warrants a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, 
although the medical evidence demonstrates hearing loss 
within the one-year presumptive period following separation 
from service, this hearing loss is not manifest to a 
compensable degree.  Therefore, service connection on a 
presumptive basis must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


V.  Bilateral Foot Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's bilateral foot disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5276.  
This diagnostic code evaluates acquired flatfoot and provides 
a 10 percent evaluation for moderate acquired flatfoot, 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  A 20 percent evaluation 
is warranted for unilateral severe acquired flatfoot, and a 
30 percent evaluation is warranted for bilateral severe 
acquired flatfoot.  Severe flatfoot is described as objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 30 percent 
evaluation is warranted for unilateral pronounced acquired 
flatfoot, and a 50 percent evaluation is warranted for 
bilateral pronounced acquired flatfoot.  Pronounced flatfoot 
is described as marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

Service medical records reflect treatment for bilateral pes 
planus with chronic plantar fasciitis and heel spurs.  The 
veteran was provided with custom shoe inserts.  A May 2001 
Physical Evaluation Board found that the veteran's bilateral 
heel and foot pain with a diagnosis of bilateral pes planus 
and plantar fasciitis with calcaneal heel spurs on X-ray 
prevented him from performance of duty in his grade and 
specialty.  

At VA examination in June 2002 the veteran described pain in 
the heel and in the middle bottom of the foot, where the 
arches used to be.  He reported that orthotics had helped but 
that he still experienced pain when walking a lot, for which 
he took Ibuprofen.  The examiner noted that the veteran was 
wearing hiking type boots with orthotics in them, but that 
his shoes were evenly worn and his gait was normal, so there 
was no evidence of abnormal weight bearing.  There was total 
flattening of the longitudinal arch when standing and 
hindfoot valgus with a forefoot varus bilaterally.  The feet 
were tender to palpation along the longitudinal arch and in 
the heel.  There were signs of blisters with no drainage on 
the medial heel of both feet which the veteran attributed to 
his orthotics.  The veteran was unable to walk on his heels, 
toes, or outside of his feet secondary to pain.  X-ray 
revealed minimal pes planus deformity.  The diagnosis was 
moderate bilateral pes planus by examination, no calcaneus 
spurs noted on X-ray.  

VA outpatient treatment records include a request for a 
podiatry consult in May 2003 due to the veteran's desire for 
a shoe insert because of his flat feet.  This report of 
treatment also included findings of a bony spur on both 
calcanei.  

The medical evidence does not demonstrate that a higher 
evaluation is warranted under Diagnostic Code 5276 as there 
are no findings of marked deformity, indication of swelling 
on use, or characteristic callosities.  At the June 2002 VA 
examination the examiner specifically found no evidence of 
abnormal weight bearing.  This finding weighs against a 
finding of marked deformity, as does the examiner's 
description of the disability as only moderate.  Although the 
feet were tender on palpation and the veteran reported pain, 
and this arguably represents accentuated pain, most of the 
findings needed for an evaluation in excess of 10 percent 
were not present.  Thus, an evaluation in excess of 10 
percent under this diagnostic code is not warranted.  
38 C.F.R. §§ 4.7, 4.21, 4.71a, Diagnostic Code 5276 (2005).  

Diagnostic Code 5284 evaluates other injuries of the feet, 
and provides evaluations of 10, 20, and 30 percent for 
injuries which are moderate, moderately severe, and severe, 
respectively.  The medical evidence, however, does not 
demonstrate that the veteran's bilateral foot disability more 
closely approximates a moderately severe injury as required 
to warrant a higher evaluation of 20 percent.  In this regard 
the June 2002 VA examiner specifically described pes planus 
as moderate and none of the records of treatment since that 
examination include findings of a moderately severe 
disability.  Hence, a higher evaluation under this diagnostic 
code is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

Evaluations higher than 10 percent are available under the 
diagnostic codes evaluating claw foot or malunion or nonunion 
of the tarsal or metatarsal bones, however, neither of these 
conditions has been demonstrated in the medical evidence and 
so a higher evaluation under these diagnostic codes is not 
available.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283.  

Thus, in the absence of medical evidence that the veteran's 
bilateral foot disability more closely approximates severe 
flatfoot or a moderately severe injury, the claim for an 
increased initial evaluation must be denied.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5284.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 10 percent evaluation properly reflects 
the highest level of the veteran's bilateral foot disability 
since the grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's bilateral foot disability has not been shown to 
cause marked interference with employment, nor has it 
required any, let alone frequent, periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased initial evaluation, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  


VI.  Hypertension

Hypertensive vascular disease is evaluated under Diagnostic 
Code 7101.  This diagnostic code provides a 10 percent 
evaluation when diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
is provided as the minimum evaluation for an individual with 
a history of diastolic pressure of predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation is 
warranted when diastolic pressure is predominantly 120 or 
more and a 60 percent evaluation is warranted when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  
 
Service medical records reflect ongoing treatment for 
hypertension in service, with medication used since 1987.  
Through July 1993, there are several blood pressure readings 
reflecting diastolic pressure over 110.  However, the only 
blood pressure reading with diastolic pressure of 110 or more 
since July 1993 was a June 2001 blood pressure reading of 
100/110.  There are no blood pressure readings in the service 
medical records reflecting systolic pressure of 200 or more.  

At VA examination in June 2002 the veteran reported being 
diagnosed with hypertension in the late 1980s and given 
medication.  He stated that if he does not take his 
medication he becomes irritable and gets headaches and even 
dizzy.  He denied chest pain, shortness of breath, abnormal 
EKGs, or problems with triglycerides or cholesterol.  Blood 
pressure readings were 160/90 and 154/96.  The diagnosis was 
essential hypertension, currently on medications.  

VA outpatient treatment records from March 2002 to August 
2003 reflect ongoing treatment for hypertension.  Blood 
pressure readings throughout this period include recordings 
of 166/94 and 150/90 in March 2002, 126/71 in April 2002, 
136/94, 144/98, and 153/105 in August 2002, 145/85 and 162/84 
in November 2002, 150/93 in April 2003, and 146/92, 138/84, 
and 142/90 in May 2003.  In April 2003 the veteran reported 
that his blood pressure had been running 150-160 systolic 
over 90-100 diastolic.  

While the service medical records reflect diastolic pressure 
of 110 or over prior to July 1993, there has only been one 
finding of diastolic pressure of 110 or more since that time.  
There have been no findings of systolic pressure of 
predominantly 200 or more either during or after service.  
Blood pressure readings since service have not demonstrated 
diastolic pressure of 110 or more at any time and in April 
2003 the veteran reported that diastolic pressure had been 
running 90-100.  

In his December 2003 notice of disagreement, the veteran 
reported that he had 129 blood pressure checks in service, 
with 89 of those checks finding diastolic pressure of 110 or 
higher, and he reported that his average blood pressure had 
been 147/122.  Despite the veteran's report in this 
statement, the medical evidence since the grant of service 
connection does not demonstrate any finding of systolic 
pressure of 200 or more or diastolic pressure of 110 or more.  
Hence, a higher evaluation for hypertension is not warranted.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 10 percent evaluation properly reflects 
the greatest disability from hypertension since the grant of 
service connection.  

Although the veteran reported in his December 2003 notice of 
disagreement that his hypertension almost prevented him from 
obtaining his current employment, the veteran did obtain that 
position.  Therefore, marked interference with employment has 
not been shown.  In addition, hypertension has not required 
any, let alone frequent, periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased initial evaluation, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  


VII.  Earlier Effective Date

The veteran's Form DD 214 reflects that he separated from 
service on October 31, 2001.  Service connection for a 
bilateral foot disability and hypertension was granted in 
December 2002, effective November 1, 2001.  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. 
§ 3.400(b).  

In this case, service connection was granted effective the 
date after separation from service.  This is the earliest 
possible effective date available for the veteran's service 
connected disabilities.  There is no statutory or regulatory 
authority which would permit the Board to grant earlier 
effective dates in this case.  Thus, as a matter of law, the 
appeal seeking earlier effective dates for the grants of 
service connection for a bilateral foot disability and 
hypertension must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a low back condition is 
denied.  

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to service connection for left ear hearing loss 
is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral plantar fasciitis with underlying pes planus is 
denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.  

Entitlement to an earlier effective date for the grants of 
service connection for bilateral plantar fasciitis with 
underlying pes planus and hypertension is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


